70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen Mark HAUSE, Plaintiff--Appellant,v.George MARTIN, III, Warden;  Tyrone Suber;  Bob Baxla,Investigator;  D.L. Driskell, Corrections Officer;  S.Pearson, Adjustment Committee Member;  D. Wilson, AdjustmentCommittee Member;  R. Murray, Adjustment Committee Member;Barbara Bowen, Legal Department, South Carolina Departmentof Corrections;  James L. Harvey, Regional Administrator,South Carolina Department of Corrections, in his individualand/or official capacity;  Parker Evatt, Commissioner;Charlie Adams, Inmate Representative, in their individualand/or official capacities, Defendants--Appellees.
No. 94-7230.
United States Court of Appeals, Fourth Circuit.
Decided Nov. 15, 1995.Submitted July 25, 1995.

Stephen Mark Hause, Appellant Pro Se.  David Leon Morrison, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, South Carolina, for Appellees.
Before HALL and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Hause v. Martin, No. CA-92-1208-3-20AJ (D.S.C. Sept. 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motions for appointment of counsel and oral argument